DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 14-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al., U.S. Patent Application Publication No. 2020/0001458.

The applied reference has a common assignee and/or several inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

As per claims 1 and 2, these claims are interpreted to recite the following features and or limitations:

A system comprising a robotic area that has a sensing (sensor) system; a robot; an object within the robotic area; and an “engine” that analyzes sensed data to generate an updated model associated with a “virtual scene” (the terms “virtual scene” has been interpreted to correspond to a “sensed scene”) in the workspace with the object, wherein the model is used to guide the sensor around from a first position to a second position to update the model.

ZHANG ET AL. discloses all of these features by disclosing a robot system (element 10) in a working environment or scene, wherein the system includes a robot (element 12) with a vision system (element 36) having one or more cameras (element 38), wherein the cameras may be mounted on one of the movable arms (elements 16a and 16b)(e.g. See [0015]), wherein  in the environment or scene, there is a bin (element 40) for holding workpieces or other objects (element 42) to be retrieved and/or worked on by the robot (e.g. See [0016]), wherein scene reconstruction is continuously updated during robot operation, whereby a new scan angle for the scene may be generated is the system cannot adequately recognize an object, and a posterior predictive distribution can be calculated and a maximum likelihood estimation of the probability can be used to determine a new view angle that would yield the most useful information to further the understanding of the robot (e.g. See [0019]), and If, during the scan of the scene, it is determined that the scan is not completely sufficient, a next scanning viewpoint for the 3D scanner to obtain additional images is generated (e.g. See [0020]), wherein in Figure 4, the control method is illustrated as a robot learning to recognize an object within the scene, whereby if it is determined that when the generated 3D model of the scene is not sufficient, that a next viewpoint is determined to reduce the ambiguity of the object (e.g. See [0021]), wherein when the scene is determined to not be sufficiently created, the robot is directed to move about a new path to obtain additional 3D scanning images that will aid in further developing the 3D model of the scene. That being said, it is noted that if the robot travels about a new path, the path itself is clearly, and inherently the culmination of many specific points or positions, per se. Therefore, a first position and a second position are inherently disclosed since the path is, as previously mentioned, a culmination of numerous positions along that very path.

As per claim 3, ZHANG ET AL. further discloses that the robot has an arm, per se (e.g. See Figure 1, elements 16 and 16b) and a tool, per se (e.g. See end effector and [0016]).

As per claim 4, ZHANG ET AL. further discloses a controller, per se (e.g. See Figure 1, element 14).

As per claim 5, ZHANG ET AL. further discloses moving the robotic mechanism around the scene to capture a 3D virtual scene (e.g. See Figure 3, elements 104, 106, 108 and 114).

As per claims 6 and 7, ZHANG ET AL. adequately discloses controlling the movement of the sensor by interpreting the collected data and determining if it sufficient enough to recognize objects (learn) in the scene, and if it is not, then a new path is determined whereby the robot is moved about the scene to collect additional data so as to adequately render the 3D model so that the scene IS sufficiently captured and modeled (e.g. See Figure 4).

As per claim 8, the rational as set forth in the rejection of claim 1, from above, is applied here.

As per claim 9, determining that the scene coverage is complete and saving the updated model is clearly disclosed by ZHANG ET AL. (e.g. See Figure 4).

As per claim 14, ZHANG ET AL. discloses that the sensors are part of the robotic cell (interpreted to correspond to the sensor being affixed to arms of the robot itself (e.g. See [0015]).

As per claim 15, ZHANG ET al. further discloses that the robotic cell includes a robot, per se (e.g. See Figure 1, element 12).

As per claim 16, ZHANG ET AL. further discloses that the robot has an arm, per se (e.g. See Figure 1, elements 16 and 16b) and a tool, per se (e.g. See end effector and [0016]).

As per claim 17, the combination of the rationales, as set forth above, with respect to the rejection of claims 4 and 6, is applied equally herein.

As per claims 18 and 19, moving the sensor to obtain additional data about problematic areas around an object, wherein areas may be blocked or not accessible by the sensor, are clearly anticipated by the scene having obstacles and by the robotic means moving to different positions in order to gather additional data to provide for a scene that is adequately modeled so that the object are sufficiently recognized (e.g. See Figure 4).

As per claim 20, ZHANG ET AL. further discloses moving the robotic mechanism around the scene to capture a 3D virtual scene (e.g. See Figure 3, elements 104, 106, 108 and 114).




Allowable Subject Matter
Claims 10-11 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


References Considered but Not Relied Upon 
	The following references were considered but not relied upon with respect to any rejection formed using Prior Art:

	(1)	FEHRE et al., U.S. Patent Application Publication No. 2017/0347979, which discloses a system for collision-free movement of a mobile medical device, such as a mobile medical imaging device, in a room that is controlled via a man-machine interface, wherein a model of the room environment is created and displayed, together an actual position of the medical device, whereby the room model and the actual position are based at least in part on real-time sensor data and whereby a destination position for the medical device is entered, the entered destination position is displayed and a collision-free movement path is generated from the actual position to the destination position; and

	(2)	Ebrahimi et al., U.S. Patent Application Publication No. 2022/0066456, which discloses that robotic devices may include a drone, a robotic vacuum cleaner, a robotic lawn mower, a robotic mop, or other robotic devices which operate autonomously within an environment, whereby mapping, localization, object recognition, and path planning are required such that robotic devices may autonomously create a map of the environment, subsequently use the map for navigation, and devise intelligent path and task plans for efficient navigation and task completion.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/
Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        July 16, 2022; 
/RDH/